Case 8:20-cr-00146-DOC Document 92 Filed 08/10/21 Page 1 of 3 Page ID #:942
          Case 8:20-cr-00146-DOC Document 92 Filed 08/10/21 Page 2 of 3 Page ID #:943

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES – GENERAL

Circuit reversed the Court’s decision on July 21, 2021 and ordered Defendant to be released subject to the
magistrate judge’s conditions. Dkt. 76.

      Defendant filed this Motion to Recuse on July 25, 2021 (Dkt. 77). Plaintiff USA opposed the Motion on
August 3, 2021 (“Opposition”) (Dkt. 79).

    II.         ARGUMENT

                a. STANDARD

        Section 455 provides that a federal judge shall “disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). The section is subject to an objective
standard, and recusal is appropriate when a knowledgeable member of the public would reasonably question the
judge’s impartiality. In re Boston’s Children First, 244 F.3d 164, 167 (1st Cir. 2001). The Supreme Court has
held that judicial rulings alone are almost never an appropriate basis for determining partiality. See Liteky v.
United States, 510 U.S. 540, 554-55, 114 S. Ct. 1147 (1994). “[O]pinions formed by the judge on the basis of
facts introduced or events occurring in the course of the current proceedings . . . do not constitute a basis for a
bias or partiality motion unless they display a deep-seated favoritism or antagonism that would make fair
judgment impossible.” Id. Any such “manifestations of animosity must be much more than subtle to establish
bias.” Id. at 555 n.3. Judges are afforded “a presumption of honesty and integrity.” Withrow v. Larkin, 421 U.S.
35, 47 (1975).

                b. DISCUSSION

        Defendant asserts that “statements by Judge Carter made during the April 2, 2021 hearing for review of
the magistrate court’s order setting bond conditions” coupled with “Judge Carter’s military history” indicate
that the Court is biased against Defendant and must therefore recuse. Mot. at 2–3.

         In support of his motion, Defendant cites comments from the Court regarding the specific training and
skills that Defendant developed as a result of his Marine Corps service. Mot. at 5–7. These comments include
the fact that people in the Marine Corps understand the term “banana clipped” rifle, while civilians may not;
that Defendant is “trained in bomb techniques,” representing a “unique ability”; and that the Court ultimately
found Defendant to be “an extraordinary risk beyond clear and convincing.” Id. at 5–8.

       A bail review hearing requires the Court to consider the weight of the evidence and ultimately determine
the danger that a Defendant poses to the community based on his history and the nature of his offense. See 18
U.S.C. § 3142(g) (specifying the factors the Court must consider when determining whether to grant bail);
United States v. Motamedi, 767 F.2d 1403, 1407 (9th Cir. 1985). Rather than demonstrating bias towards the
Defendant, the Court’s ruling represented its assessment of the danger Defendant posed to the community, as it
was required to determine in the context of a bail review hearing. The Court’s determination that Defendant



CR-11 (04/15)                                  Criminal Minutes – General                   Page 2 of 3
          Case 8:20-cr-00146-DOC Document 92 Filed 08/10/21 Page 3 of 3 Page ID #:944

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES – GENERAL

posed a serious danger that could not be mitigated by conditions such as electronic monitoring was based solely
on the overwhelming evidence before it, including Defendant’s “demonstrated ability to purchase an
untraceable ghost gun and turn it into an assault rifle”; Defendant’s comments regarding “his desire to die
violently in the United States” and “his desire to kill others”; and the fact that Defendant’s own family had
previously called the police to express concern over Defendant’s anger issues. See Def. Exh. A, RT 13:4–13;
14:1–4, 6–9; 15:2–15. The Court found that this evidence satisfied the clear and convincing standard of proof
required by 18 U.S.C. § 3142(g).

        Defendant further argues that the Court exhibited bias when it said “I don’t want you to speak to me”
after the Court read out some of Defendant’s communications regarding joining a group in Syria. Mot. at 7.
However, the Court’s comment was made in the context of attempting to prevent Defendant from agreeing with
any of the facts of the case before conferring with counsel, as Defendant’s admissions “could later be used . . .
against [D]efendant at trial.” Opp’n at 10.

        The Court’s comments during the bail review hearing do not establish a “deep-seated favoritism or
antagonism that would make fair judgment impossible.” Litecky, 510 U.S. at 555. Further, courts have found
that “[d]istant military or governmental service, with no financial connection to the instant litigation, does not
raise any reasonable question as to . . . impartiality.” McBrien v. United States, 86 Fed. Cl. 390, 391 (2009)
(unpublished); Zahn v. Applebury, 2006 WL 8438083 (E.D. Wash. May 12, 2006) (finding that the court’s prior
Army service was not grounds for recusal in a case involving defendants who had all served in the Army Corps
of Engineers).

       Finally, the fact that the Ninth Circuit reversed this Court’s decision to detain Defendant does not
support Defendant’s Motion. “It has long been regarded as normal and proper for a judge to sit in the same case
upon its remand.” United States v. McTiernan, 695 F.3d 882 (9th Cir. 2012).

         Therefore, the Court hereby DENIES Defendant’s Motion to Recuse.




                                                                                                           :
                                                                      Initials of Deputy Clerk    kd




CR-11 (04/15)                                 Criminal Minutes – General                     Page 3 of 3
